DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-14) in the reply filed on January 7, 2022 is acknowledged.
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Objections
Claim4 is objected to because of the following informalities: in line 6, “adapted direct” should be amended to read --adapted to direct--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-7 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han, US 5,501,581.

In regard to claim 1,
Han discloses an electromagnetic pump comprising: a conduit (transporting pipe 31) comprising an inlet (left side of the pipe 31 in figs. 4 and 5) and an outlet (right side in figs. 4 and 5); a first magnetic field generating unit (coil 32) for generating a first magnetic field having a first component with a first direction in the conduit 31 (right to left, see fig. 4); a second magnetic field generating unit (coil 33) for generating a second magnetic field having a second component with a second direction in the conduit (left to right, see fig. 5), the second direction being substantially opposite to the first direction; a piston member (magnetic cylinder 34 and valve 35 forming a valved piston) disposed within the conduit 31, the piston member 34/35 being movable within the conduit 31 under the influence of the first and/or second magnetic fields to pump fluid received from the inlet of the conduit to the outlet of the conduit (see figs. 4 and 5, fig. 4 representing an intake stroke and fig. 5 a discharge stroke). 

In regard to claim 2,
The first 32 and second 33 magnetic field generating units are adapted to be simultaneously driven to generate the first and second magnetic fields. See col. 4, ll. 22-31: “An electric current is sent in one coil 32 in one direction with an electrical current of a first polarity with respect to the coil 32, while the other coil 33 is driven in the opposite direction with an electrical current of a second polarity opposite the electrical current of the first polarity, with respect to the coil 33.”
In regard to claim 3,
The first 31 and second 32 magnetic field generating units are adapted to be driven under one or more alternating power cycles to periodically reverse the direction of the magnetic fields generated by the first and second magnetic field generating units. Compare figs. 4 and 5, and col. 4, ll. 32-50.

In regard to claim 4,
During a portion of the one or more alternating power cycles, the first 31 and second 32 magnetic field generating units are adapted to direct the first component of the first magnetic field and the second component of the second magnetic field away from one another (see figs. 4 and 5).

In regard to claim 5, 
Valve member 35 is adapted to permit the flow of fluid from the inlet of the conduit to the outlet of the conduit and to restrict the flow of fluid from the outlet of the conduit to the inlet of the conduit 31 (see fig. 4, valve open on intake stroke, and fig. 5, valve closed on discharge stroke).

In regard to claim 6, 
The valve member 35 is adapted to move with the piston member 34/35 through the conduit 31. 


In regard to claim 7,
The piston member 34 comprises a passageway extending therethrough, and the valve member 35 is disposed within the passageway of the piston member 34 (see figs. 4 and 5).
 
In regard to claim 10,
The first magnetic field generating unit 32 and the second magnetic field generating unit 33 are spaced apart from one another such that a first region of the conduit 31 is disposed between the first and second magnetic field generating units (see figs. 4 and 5).

In regard to claim 11, 
The first magnetic field generating unit comprises a first coil 32 and the second magnetic field generating unit comprises a second coil 33.

In regard to claim 12, 
The first coil 32 has windings disposed in a first winding direction and the second coil 33 has windings disposed in a second winding direction opposite to the first winding direction (see figs. 4, 5, orientation of the windings indicated by hatching and opposite each other).

In regard to claim 13, 
The first coil 32 and the second coil 33 surround the conduit 31.

In regard to claim 14, 
The piston member 35 comprises a magnetic member (see poles, figs. 4 and 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Han, US 5,501,581, in view of Rijnberg, U S2004/0219041.
	
	In regard to claim 8,
Han discloses all of the limitations substantially as claimed except for the following taught by Rijnberg: one or more biasing means (magnets 7a, 7b) for urging a piston member (actuator body 3) away from ends of an pump conduit (see fig. 1). In combination, the ends of the conduiot would correspond to the inlet and the outlet ends of the conduit. Rijnberg teaches that the magnets 7a and 7b are provided to prevent the actuator from extending beyond its intended position, by providing a repellant effect as the member approaches an end of its intended stroke length. See paras. [0034]-[0039]. As such, it would have been obvious to a person having ordinary skill in the art to have modified the pump device of Han to include the biasing means of Rjinberg to better control stroke length of the pump piston.

In regard to claim 9,
The one or more biasing means of Rjinberg comprise one or more magnetic members 7a, 7b. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Hamo whose telephone number is (571)272-3492. The examiner can normally be reached M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK HAMO/Primary Examiner, Art Unit 3746